LAWSON, Justice.
This is a petition for writ of certiorari to1 review and revise the judgment of the Court of Appeals in the case of Kendrick v. Boyd, 35 Ala.App. 592, 51 So.2d 697.
Our review is, of course, limited to the matters' ’ considered in the opinion of the Court of Appeals.
We are in accord with the conclusion reached by the Court of Appeals that Mr. Boyd is entitled to be compensated for the services rendered by him in accordance with the provisions of Act 424, approved August 19, 1949, General Acts 1949, p. 601.
The duties required of the register under the provisions of Act 424, supra, are entirely foreign to any official act or the performance of any service connected directly or indirectly with the office of register of Jefferson County. The equity court, which the register serves, is in no wise connected with the manner in which elections .are conducted.
■ In any election to which said Act 424, supra, pertains, when the register is a candidate for any office he is disqualified from performing any duties imposed upon him by the terms of Act 424, supra, and the person to perform such duties is not another county official, who is not a candidate for office, but an individual to be appointed by the presiding circuit judge of the county, § 4, Act 424, supra.
We do not think that Act 424, supra, can be said to show a legislative intent to deprive the register of Jefferson County from receiving compensation for the performance of the duties therein imposed because of statutory provisions theretofore enacted placing the register on a salary basis.
Writ denied.
LIVINGSTON, C. J., and FOSTER and STAKELY, JJ.; concur.